DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/173,010 filed on
11/30/2021.
Status of Claims:
Claims 6-7, 12-13, 16, and 20 are canceled in this Office Action.
Claim 26 is new in this Office Action.
Claims 1-5, 8-11, 14-15, 17-19, and 21-26 are pending in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejections made to claims 1, 14, and 18 in the previous office under 35 U.S.C. 112(b) are withdrawn due to the Applicant’s amendments made to the claims.
However, after close examinations, the examiner asserts that claims 1-5, 8-11, 14-15, 17-19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
Regarding claims 1, 14 and 18, there is no description in the specification of “…dividing text from the one or more data sources pertaining to technology-related products into at least sixteen equal-length word portions… generating an output by processing the at least sixteen equal-length word portions using at least one machine learning hashing algorithm comprising at least 1024 bins”. Nowhere in the specification describes the significant of the “at least sixteen equal-length word portions... and at least 1024 bins” or at least disclose in the specification that the “at least” comparison is done for the divided word portions and bins with the provided values.
The specification of the instant application discloses “Pg. 7 line 4-16: As specifically depicted in FIG. 2, the deep learning-based scraper 130 can include various components (202, 204 and 206), which can be implemented to generate and/or obtain an accurate hierarchical bag of words (BOW). For example, a feature extraction component 202 can divide each document and/or review into a given number (for example, 16) of equal-length word chunks. Additionally, a hashing component 204 can apply a hashing of a given number of bins (for example, 1024 bins) to the equal-length word chunks (generated via component 202) and provide 10 the output to an inspector network 206. By way merely of example, an output of the hashing component 204 that is passed along to the inspector network 206 might include the following. For example, processing power for CAD/ AUTOCAD/CAM related to Laptop X (assuming numerical value as 100) can be tokenized into processing power, CAD, CAM, AUTOCAD, wherein processing power -1 x 100 (multiply with the product numeric value), CAD- 2 x 100, CAM- 3 x 15 100, and AUTOCAD- 4 x 100. In such an example, the sequence of numbers, 100,200,300,400 ..., etc., can be passed to the inspector network 206.”. Here, the specification discloses that a document can be divided into a given number of equal-length word chunks and hashing can be applied with a given number of bins, for example 16 of equal-length word chunks and 1024 bins. The 16 of equal-length word chunks and 1024 bins are merely examples of a given number that can be applied. Even taking the values into consideration, nowhere in the specification describes that the values have to be at least 16 and 1024, for divided word chunks and bins respectively. ‘At least’ implies that any number less than 16 or 1024 is not included which is narrower that what the example provided by the specification. Therefore, the originally filed specification fails to show that the inventor had possession of the claimed invention. 
The originally filed specification fails to provide an explanation that one of ordinary skill in the art can determine the scope of the invention as claimed.
Claims 2-5, 8-11, 15,17, 19, and 21-26 are also rejected because they inherit the deficiencies of claims 4 and 16, from which they depend, respectively, with respect to 35 U.S.C. 112(a). 
Response to Arguments
Applicant's arguments filed 11/30/2021 with respect to claims 1, 14, and 18 have been fully considered but they are not persuasive.
Regarding claims 1, 14, and 18, the applicant argued that the cited arts fails to teach “dividing text from the one or more data sources pertaining to technology-related products into at least sixteen equal-length word portions…generating an output by processing the at least sixteen equal-length word portions using at least one machine learning hashing algorithm comprising at least 1024 bins”. The examiner agrees that Kumar does not explicitly disclose the values of “at least sixteen equal-length word portions” and “at least 1024 bins”. However, the examiner asserts that that these specific numbers are just obvious variations of what can be considered as the input number into the system. The specification does not provide a clear description as to why the “at least” numbers are significant or even include that the numbers have to be “at least” a certain value. The specification simply discloses that a given number is recognized for each kind and an example is 16 and 1024 for the divided word chunks and bins respectively. Kumar discloses “Col 9 line 60-67, col 10 line 1-3: … In block 210, the sentence may be fed as a part of the input text into a tokenizer (e.g., implemented as a part of natural language processor 208, etc.), which performs tokenization operations on the input text. The tokenization operations split the input text into (e.g., minimum-sized, sentences, words, phrases, typographic tokens, locutions, amalgams, punctuations, etc.) meaningful units, remove special characters and punctuations from the input text and divide/split the input text into chunks called tokens…Col 4 line 13-27: Additionally the system  uses AI models/algorithms, machine learning, deep learning, and so forth, to learn trends from relevant (e.g., public, proprietary, etc.) datasets to validate the knowledge neurons learnt from various data sources (e.g., in the web, etc.) and to update any missing knowledge artifacts in existing and/or new knowledge neurons in the system”. Kumar’s system splits the input texts into meaningful units thus for example 16 or at least 16 is an obvious variation that the input texts can be split into. In addition, a machine learning algorithm is implemented in the system so it could have a desired number of bins such as 1024. Therefore, Kumar teaches “dividing text from the one or more data sources pertaining to technology-related products into at least sixteen equal-length word portions…generating an output by processing the at least sixteen equal-length word portions using at least one machine learning hashing algorithm comprising at least 1024 bins”.
The applicant argued that the cited arts fails to teach “wherein the search query comprises an e-commerce search query”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Sapoznik discloses “Col 2 line 55-65: FIG. 1A illustrates an example of a text box 110 presented on a customer device where a customer can send a request to a company. The customer may type the request using natural language in the same manner as if the customer was sending the message to a person. The customer may submit the request using a button, such as button 120. In some implementations, the customer may speak the request and the speech may be converted to text on the customer device or at a server computer…Col 32 line 1-17: A CSR may need to obtain information about products and services to respond to a customer's question. For example, a customer may want to know if a particular cable modem is compatible with the network in the customer's home. To find details about a particular product or service (e.g., a cable modem), the CSR may need to navigate to a user interface that provides information about products and services, and then find a particular product or service. Where a large number of products or services are available, it may again be a time consuming process. A CSR may need to obtain information about a particular transaction, such as a purchase of an item (e.g., a movie rental) or an invoice or payment of an invoice.”. The system of Sapoznik relates to exchanging communications between a company and customer to accommodate customers questions in a transaction so the system does relate to an e-commerce system. Therefore, Sapoznik teaches “wherein the search query comprises an e-commerce search query”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4-6, 8-11, 14-15, 17-19, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US PGPUB 20190114348) “Gao” in view of Kumar (US Patent 10311058) “Kumar” in view of Cheng et al. (US PGPUB 20190340503) “Cheng” and Sapoznik et al. (US Patent 9715496) “Sapoznik”.
Regarding claim 1, Gao teaches a computer-implemented method ([0023]) comprising steps of:  generating one or more word vectors by applying at least one deep learning technique to the one or more extracted features, wherein applying the at least one deep learning technique to the one or more extracted features comprises determining one or more hierarchical relationships among at least a portion of the one or more extracted features by processing the generated output of the at least one machine learning hashing algorithm using at least one neural network([0051]: The search system can use any algorithm to generate search results. The search system uses a neural network to map the user's query into a first vector in a low-dimensionality semantic space. The system also maps each candidate item (e.g., a web page, etc.) into a second vector in the semantic space and determine the relevance of the query to the candidate item by determining the distance between the first and second vectors, e.g., using a cosine similarity metric. Thus, the system uses neural network to determine relationships among of the extracted features from the query and the candidate answers); mapping, using at least one deep similarity network, at least a portion of the one or more generated word vectors to one or more portions of text derived from a search query([0051]: The search system uses a neural network to map the user's query into a first vector in a low-dimensionality semantic space and map each candidate item into a second vector in the semantic space. The search system determines the relevance of the query to the candidate item by determining the distance between the first and second vectors, e.g., using a cosine similarity metric (similarity network)) ; and outputting, based at least in part on the mapping, one or more results in response to the search query (Fig. 2, [0051] & [0055]: The search system  determines the relevance of the query to the candidate item by determining the distance between the first and second vectors using a cosine similarity metric. The page includes a main display section that provides the search results provided by the search system); wherein the method is performed by at least one processing device comprising a processor coupled to a memory ([0024]).
Kumar teaches dividing text from the one or more data sources pertaining to technology-related products into at least sixteen equal-length word portions…generating an output by processing the at least sixteen equal-length word portions using at least one machine learning hashing algorithm comprising at least 1024 bins (Col 9 line 60-67, col 10 line 1-3: FIG. 2B illustrates an example process flow implemented by natural language processor 208. In block 210, the sentence may be fed as a part of the input text into a tokenizer (e.g., implemented as a part of natural language processor 208, etc.), which performs tokenization operations on the input text. The tokenization operations split the input text into (e.g., minimum-sized, sentences, words, phrases, typographic tokens, locutions, amalgams, punctuations, etc.) meaningful units (at least 16 equal-length), remove special characters and punctuations from the input text and divide/split the input text into chunks called tokens. Thus, the input of words is divided into smaller units for further natural language processing. Col 4 line 13-27: Additionally the system uses AI models/algorithms, machine learning, deep learning, and so forth, to learn trends from relevant (e.g., public, proprietary, etc.) datasets to validate the knowledge neurons learnt from various data sources (e.g., in the web, etc.) and to update any missing knowledge artifacts in existing and/or new knowledge neurons in the system). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Gao system. Skilled artisan would have been motivated to incorporate splitting text input into chunks and implement machine learning taught by Kumar in the Gao system to improve the stemming implementation in the natural language process and to enhance or improve baseline accuracy (Col 4 line 30-31 and Col 10 line 13-19). This close relation between both of the references highly suggests an expectation of success.
Cheng teaches generating one or more data sources pertaining to technology-related products based at least in part on processing user reviews pertaining to one or more technology-related products, call data related to interactions with one or more users pertaining to one or more technology- related products, and one or more technology-related product catalogs (Abstract: The system is directed to providing query result titles using a problem-solution search engine in a search system. A query is received; the query is identified as a free-text query. Solution description features associated with product titles are accessed, where solution description features characterize a resolved issue described in a product review. A product associated with the product review is the product that resolved the resolved issue in the product review. The problem description features are compared to the solution description features. The product title is selected based on solution description features of the product title corresponding to the problem description features of the free-text query. The query result title is communicated. Fig.1 element 130 & [0021]: Solution description features that are associated with a product title are accessed. By way of background, the search engine can be part of a product listing platform that supports access to a product database. The products in the product database may be stored based on a data structure having a structural arrangement of products e.g., a product category and a product classification system (product catalogs). Products in the product database can further include product descriptions and product reviews (user reviews/ call data). Product descriptions and product reviews may include a problem description, a solution description, and a product description, as discussed in more detail below(user reviews/ call data);  extracting, using one or more machine learning algorithms, one or more features from the one or more data sources pertaining to technology-related products ([0023]: At a high level, the problem-solution search engine may include a problem-solution model (i.e., a machine-learning model) that implements one or more machine learning classifiers. The machine-learning model is trained based on product reviews and product descriptions of a product listing platform, where training is based on Convolutional Neural Network and Bidirectional Long Short-Term Memory encoding). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cheng teachings in the Gao and Kumar system. Skilled ([0001]). This close relation between both of the references highly suggests an expectation of success.
Sapoznik teaches the search query comprises an e-commerce search query (Col 2 line 55-65: The system contains a user interface on a customer device that uses for providing automatic responses where a customer can send a request to a company (e-commerce)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sapoznik teachings in the Gao and Kumar and Cheng system. Skilled artisan would have been motivated to incorporate an e-commerce query system taught by Sapoznik in the Gao and Kumar and Cheng system so users or customers can get assisted with automatic responses to save time and get assisted at any given time. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Gao in view of Kumar and Cheng teaches all the limitations of claim 1. Gao does not explicitly teach wherein the one or more machine learning algorithms comprise one or more natural language processing algorithms.
Kumar teaches the one or more machine learning algorithms comprise one or more natural language processing algorithms (Col 9 line 36-43: The neural knowledge learner of the system analyzes, and extracts knowledge artifacts from, the contents of the documents of the selected data source. A natural language processor (e.g., 208 of FIG. 2A, etc.) in neural knowledge learner applies natural language processing (NLP) techniques to extract the knowledge artifacts from the contents of the documents of the data source. Thus, the system’s machine learner/neural knowledge learner implements natural language processing to extract data). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Gao and Cheng system. Skilled artisan would have been motivated to incorporate NPL as an algorithm for processing taught by Kumar in the Gao and Cheng system to improve data extraction. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Gao in view of Kumar and Cheng teaches all the limitations of claim 1. Gao in view of Kumar does not explicitly teach wherein the one or more machine 20learning algorithms comprises a latent Dirichlet allocation (LDA).
  Sapoznik teaches the one or more machine 20learning algorithms comprises a latent Dirichlet allocation (LDA) (Col 5 line 16-23: The features is extracted by processing the encoded text with a topic model, such as a latent Dirichlet allocation model). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sapoznik teachings in the Gao and Kumar and Cheng system. Skilled artisan would have been motivated to incorporate NPL as an algorithm for processing taught by Sapoznik in the Gao and Kumar and Cheng system to identify the most common subject matter of customer support requests, as recognized by Sapoznik (Col 15 line 17-22). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 4, Gao in view of Kumar and Cheng teaches all the limitations of claim 1. Gao further teaches wherein the search query comprises a text-based search query ([0055]: The system contains a page that includes an input box within which a user may type his or her input query. Thus, the search query is a text-based search query).  
Regarding claim 5, Gao in view of Kumar and Cheng teaches all the limitations of claim 1. Gao further teaches wherein the search query comprises a voice-based search query ([0046]: The user interface component of the system provides a user interface presentation that allows a user to input a query to the search framework. The user interface presentation may correspond to a graphical user interface presentation and a voice interface (e.g., as provided by voice recognition functionality and voice synthesis functionality, etc.)).  
Regarding claim 8, Gao in view of Kumar and Cheng teaches all the limitations of claim 2. Gao in view of Kumar and Cheng does not explicitly teach 5wherein the one or more natural language processing algorithms comprise at least one neural network model.
Sapoznik teaches the at least one natural language processing model comprises at least one neural network model (Col 5 line 16-28: The features are extracted by processing the encoded text with a topic model or by processing the encoded text with a neural network, such as a multi-layer perceptron neural network). Please refer to claim 2 for the motivational statement.
Regarding claim 9, Gao in view of Kumar, Cheng and Sapoznik teaches all the limitations of claim 8. Gao in view of Kumar and Cheng does not explicitly teach 5wherein 
 Sapoznik teaches the at least one neural network model comprises at least one word2vec neural network model (Col 5 line 8-15: The text is encoded and vectorized into a bag of words (BOW) vector, a term frequency inverse document frequency (TFIDF) vector, or a matrix of word embeddings as obtained using a Word2Vec model). Please refer to claim 2 for the motivational statement.

Regarding claim 10, Gao in view of Kumar and Cheng teaches all the limitations of claim 1. Gao further teaches determining a measure of similarity between the one or more generated word vectors and the one or more portions of text derived from the search query ([0051]: The search system determines the relevance of the query to the candidate item by determining the distance between the first and second vectors using a cosine similarity metric).
Regarding claim 11, Gao in view of Kumar and Cheng teaches all the limitations of claim 10. Gao further teaches 15wherein the measure of similarity comprises a cosine similarity ([0051]: The search system determines the relevance of the query to the candidate item by determining the distance between the first and second vectors using a cosine similarity metric).  
Regarding claims 14 and 18, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 24, Gao in view of Kumar and Cheng teaches all the limitations of claim 14. Gao further teaches wherein the search query comprises one of a text-based search query and a voice-based search query ([0055]: The system contains a page that includes an input box within which a user may type his or her input query. Thus, the search query is a text-based search query. [0046]: The user interface component of the system provides a user interface presentation that allows a user to input a query to the search framework. The user interface presentation may correspond to a graphical user interface presentation and a voice interface (e.g., as provided by voice recognition functionality and voice synthesis functionality, etc).  
Regarding claims 15 and 19, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 22 and 23, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17 and 21, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 25, note the rejections of claim 24. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 26, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153